EXHIBIT AMENDMENT ONE TO THE ORDERING DOCUMENT ORACLE CONTRACT INFORMATION This document ("Amendment One") amends the ordering document dated May 30, 2007, and all amendments and addenda thereto (the "ordering document") between Taleo Corporation ("you") and Oracle USA, Inc. ("Oracle").All terms used but not otherwise defined in this Amendment One shall have the meanings given to such terms in the ordering document. WHEREAS, subject to the terms and conditions of this Amendment One, the parties desire to amend the ordering document as follows: (i)Add to the majority owned subsidiary list of the Ordering Document those subsidiaries listed on the attached ExhibitA; and (ii)Extend the Deployment Period to end on [*****]. WHEREAS, the parties also desire to amend the terms of the Unlimited Deployment Right such that if the Certified License Count for the Unlimited Deployment Program Licenses is [*****] you shall be required to acquire additional licenses of such programs and technical support for such increased use. WHEREAS, the parties also desire to amend and update certain other provisions of the ordering document, as set forth below; NOW, THEREFORE, in consideration of the representations and agreements contained in this Amendment One and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree toamend the ordering document as follows: 1.CHANGES TO THE ORDERING DOCUMENT The ordering document shall be amended as follows: a.Delete the License Summary table in section A of the Ordering Document in its entirety and replace it with the following: License Summary Table
